 1
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT
 8
                      CENTRAL DISTRICT OF CALIFORNIA
 9
                               WESTERN DIVISION
10
11
       ACQUISITION MANAGEMENT, INC.,        CASE NO.: 2:19-cv-06814-DSF-KS
12
        Plaintiffs,
13                                          STIPULATED PROTECTIVE ORDER
       vs.
14
       RETREAVER, INC., and DOES 1-5,
15     inclusive,

16      Defendants.

17
18
19
20
21
22
23
24
25
26
27
28
                                        1
     ACTIVE46637630
 1          1         A.   PURPOSES AND LIMITATIONS
 2          Discovery in this action is likely to involve production of confidential,
 3   proprietary, or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this
 7   Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles. The parties further acknowledge, as set forth
11   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
12   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
13   procedures that must be followed and the standards that will be applied when a
14   party seeks permission from the Court to file material under seal.
15          B.        GOOD CAUSE STATEMENT
16          This is an action between competitors in the pay-per-call and call data
17   analytics markets. Both parties are private companies. Accordingly, discovery of
18   internal documents will pose unique risks to each party’s business model. Further,
19   the parties anticipate that this action is likely to involve trade secrets and other
20   valuable research, and development, commercial, financial, technical and/or
21   proprietary information for which special protection from public disclosure and
22   from use for any purpose other than prosecution of this action is warranted. Such
23   confidential and proprietary materials and information consist of, among other
24   things, customer and pricing lists, sales data, customer information and analytics,
25   financial information, information regarding confidential business practices, or
26   other confidential research, product development, marketing plans, employee
27   information, commercial information (including information implicating privacy
28
                                                 2
     ACTIVE46637630
 1   rights of third parties), information otherwise generally unavailable to the public,
 2   or which may be privileged or otherwise protected from disclosure under state or
 3   federal statutes, court rules, case decisions, or common law. Accordingly, to
 4   expedite the flow of information, to facilitate the prompt resolution of disputes
 5   over confidentiality of discovery materials, to adequately protect information the
 6   parties are entitled to keep confidential, to ensure that the parties are permitted
 7   reasonable and necessary uses of such material in preparation for and in
 8   conducting trial, to address their handling at the end of the litigation, and serve the
 9   ends of justice, a protective order for such information is justified in this matter. It
10   is the intent of the parties that information will not be designated as confidential
11   for tactical reasons and that nothing be so designated without a good faith belief
12   that it has been maintained in a confidential, non-public manner, and there is good
13   cause why it should not be part of the public record of this case.
14          2.        DEFINITIONS
15          2.1       Action: The above-referenced lawsuit, Acquisition Management, Inc.
16   v. Retreaver, Inc., Case No. 2:19-cv-06814.
17          2.2       Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.3       “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
22   the Good Cause Statement.
23          2.4       “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES ONLY”
24   Information or Items: information (regardless of how it is generated, stored or
25   maintained) or tangible things that qualify for protection under Federal Rule of
26   Civil Procedure 26(c), and as specified above in the Good Cause Statement that a
27   Designating Party claims in good faith would result in competitive injury to it if
28
                                                  3
     ACTIVE46637630
 1   disclosed to other Parties or Non-Parties, including but not limited to marketing
 2   analytics, customer lists, customer information, product development, technical
 3   and engineering specifications (including but not limited to computer code),
 4   formulas, or that otherwise describe the structure of software or hardware designs,
 5   trade secrets, confidential research (including market research and demographic
 6   information), the development and creation of advertising, business plans and
 7   license agreements, sales figures, revenue, personnel information, information
 8   obtained from a Non-Party pursuant to a current Nondisclosure Agreement, and
 9   other competitively sensitive information to the extent consistent with applicable
10   law.
11          2.5       Counsel: Outside Counsel of Record and House Counsel (as well as
12   their support staff).
13          2.6       Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY.”
17          2.7       Disclosure or Discovery Material: all items or information, regardless
18   of the medium or manner in which it is generated, stored, or maintained (including,
19   among other things, testimony, transcripts, and tangible things), that are produced
20   or generated in disclosures or responses to discovery in this matter.
21          2.8       Expert: a person with specialized knowledge or experience in a matter
22   pertinent to the litigation who has been retained by a Party or its counsel to serve
23   as an expert witness or as a consultant in this Action, however, an expert is not an
24   employee or independent contractor of a Party or a Non-Party who is employed or
25   retained outside the context of the Action.
26
27
28
                                                  4
     ACTIVE46637630
 1          2.9       House Counsel: attorneys who are employees of a party to this Action.
 2   House Counsel does not include Outside Counsel of Record or any other outside
 3   counsel.
 4          2.10 Non-Party: any natural person, partnership, corporation, association,
 5   or other legal entity not named as a Party to this action.
 6          2.11 Outside Counsel of Record: attorneys who are not employees of a
 7   party to this Action but are retained to represent or advise a party to this Action
 8   and have appeared in this Action on behalf of that party or are affiliated with a law
 9   firm which has appeared on behalf of that party, and includes support staff.
10          2.12 Party: any party to this Action, including all of its officers, directors,
11   employees, consultants, retained experts, and Outside Counsel of Record (and their
12   support staffs).
13          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
14   Discovery Material in this Action.
15          2.14 Professional Vendors: persons or entities that provide litigation
16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
18   and their employees and subcontractors.
19          2.15 Protected Material: any Disclosure or Discovery Material that is
20   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
21   ATTORNEYS’ EYES ONLY.”
22          2.16 Receiving Party: a Party that receives Disclosure or Discovery
23   Material from a Producing Party.
24          3.        SCOPE
25          The protections conferred by this Stipulation and Order cover not only
26   Protected Material (as defined above), but also (1) any information copied or
27   extracted from Protected Material; (2) all copies, excerpts, summaries, or
28
                                                 5
     ACTIVE46637630
 1   compilations of Protected Material; and (3) any testimony, conversations, or
 2   presentations by Parties or their Counsel that might reveal Protected Material.
 3   Any use of Protected Material at trial shall be governed by the orders of the trial
 4   judge. This Order does not govern the use of Protected Material at trial.
 5          4.        DURATION
 6          Even after final disposition of this litigation, the confidentiality obligations
 7   imposed by this Order shall remain in effect until a Designating Party agrees
 8   otherwise in writing or a court order otherwise directs. “Final Disposition” shall be
 9   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
10   with or without prejudice; and (2) final judgment herein after the completion and
11   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
12   including the time limits for filing any motions or applications for extension of
13   time pursuant to applicable law.
14          5.        DESIGNATING PROTECTED MATERIAL
15          5.1       Exercise of Restraint and Care in Designating Material for Protection.
16          Each Party or Non-Party that designates information or items for protection
17   under this Order must take care to limit any such designation to specific material
18   that qualifies under the appropriate standards. The Designating Party must
19   designate for protection only those parts of material, documents, items, or oral or
20   written communications that qualify so that other portions of the material,
21   documents, items, or communications for which protection is not warranted are not
22   swept unjustifiably within the ambit of this Order.
23          Mass, indiscriminate, or routinized designations are prohibited. Designations
24   that are shown to be clearly unjustified or that have been made for an improper
25   purpose (e.g., to unnecessarily encumber the case development process or to
26   impose unnecessary expenses and burdens on other parties) may expose the
27   Designating Party to sanctions.
28
                                                  6
     ACTIVE46637630
 1          If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4          5.2       Manner and Timing of Designations. Except as otherwise provided in
 5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 7   under this Order must be clearly so designated before the material is disclosed or
 8   produced.
 9          Designation in conformity with this Order requires:
10          (a)       for information in documentary form (e.g., paper or electronic
11   documents, but excluding transcripts of depositions or other pretrial or trial
12   proceedings), that the Producing Party affix at a minimum, the legend
13   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL ATTORNEYS’ EYES
14   ONLY”) (hereinafter “The Legend”), to each page that contains protected material.
15   If only a portion or portions of the material on a page qualifies for protection, the
16   Producing Party also must clearly identify the protected portion(s) (e.g., by making
17   appropriate markings in the margins).
18          A Party or Non-Party that makes original documents available for inspection
19   need not designate them for protection until after the inspecting Party has indicated
20   which documents it would like copied and produced. During the inspection and
21   before the designation, all of the material made available for inspection shall be
22   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
23   inspecting Party has identified the documents it wants copied and produced, the
24   Producing Party must determine which documents, or portions thereof, qualify for
25   protection under this Order. Then, before producing the specified documents, the
26   Producing Party must affix The Legend to each page that contains Protected
27   Material. If only a portion or portions of the material on a page qualifies for
28
                                                  7
     ACTIVE46637630
 1   protection, the Producing Party also must clearly identify the protected portion(s)
 2   (e.g., by making appropriate markings in the margins).
 3          (b)       for testimony given in depositions, either (a) that the Designating
 4   Party identify the Disclosure or Discovery Material on the record, before the close
 5   of the deposition all protected testimony, in which case the portion of the transcript
 6   of the designated testimony shall be bound in a separate volume and marked
 7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” by the reporter, as the designating Party may direct; or (b) if it is
 9   impractical during the deposition to identify each portion that is entitled to
10   protection, that a Designating Party invoke on the record a right to have up to
11   twenty (20) days after the reporter sends written notice to the deponent or the
12   deponent’s Counsel that the transcript is available for review, to designate
13   individual portions of the transcript as Protected Material, in which case all
14   Counsel receiving such notice shall be responsible for marking the copies of the
15   designated transcript or potion thereof in their possession or control as directed by
16   the Designating Party or Non-Party. Pending expiration of the twenty (20) days, all
17   Parties and, if applicable, any Non-Party witnesses or attorneys, shall treat the
18   deposition transcript as if it had been designated “HIGHLY CONFIDENTIAL –
19   ATTORNEYS’ EYES ONLY.”
20          (c)       for information produced in some form other than documentary and
21   for any other tangible items, that the Producing Party affix in a prominent place on
22   the exterior of the container or containers in which the information is stored The
23   Legend. If only a portion or portions of the information warrants protection, the
24   Producing Party, to the extent practicable, shall identify the protected portion(s).
25   Otherwise, the designation indicated in The Legend applies to all information
26   stored in the container.
27
28
                                                   8
     ACTIVE46637630
 1          5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not waive the Designating
 3   Party’s right to secure protection under this Order for such material. Upon timely
 4   correction of a designation, the Receiving Party must make every effort to assure
 5   that the material is treated in accordance with the provisions of this Order.
 6          6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
 7          6.1       Timing of Challenges. Any Party or Non-Party may challenge a
 8   designation of confidentiality at any time that is consistent with the Court’s
 9   Scheduling Order.
10          6.2       Meet and Confer. The Challenging Party shall initiate the dispute
11   resolution process under Local Rule 37.1 et seq.
12          6.3       The burden of persuasion in any such challenge proceeding shall be
13   on the Designating Party. Frivolous challenges, and those made for an improper
14   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
15   parties) may expose the Challenging Party to sanctions. Unless the Designating
16   Party has waived or withdrawn the confidentiality designation, all parties shall
17   continue to afford the material in question the level of protection to which it is
18   entitled under the Producing Party’s designation until the Court rules on the
19   challenge.
20          7.        ACCESS TO AND USE OF PROTECTED MATERIAL
21          7.1       Basic Principles. A Receiving Party may use Protected Material that is
22   disclosed or produced by another Party or by a Non-Party in connection with this
23   Action only for prosecuting, defending, or attempting to settle this Action. Such
24   Protected Material may be disclosed only to the categories of persons and under
25   the conditions described in this Order. When the Action has been terminated, a
26   Receiving Party must comply with the provisions of section 13 below (FINAL
27   DISPOSITION).
28
                                                   9
     ACTIVE46637630
 1          Protected Material must be stored and maintained by a Receiving Party at a
 2   location and in a secure manner that ensures that access is limited to the persons
 3   authorized under this Order.
 4          7.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless
 5   otherwise ordered by the Court or permitted in writing by the Designating Party, a
 6   Receiving Party may disclose any information or item designated
 7   “CONFIDENTIAL” only to:
 8          (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
 9   well as employees of said Outside Counsel of Record to whom it is necessary to
10   disclose the information for this Action;
11          (b)       the officers, directors, and employees (including House Counsel) of
12   the Receiving Party to whom disclosure is reasonably necessary for this Action;
13          (c)       Experts (as defined in this Order) of the Receiving Party to whom
14   disclosure is reasonably necessary for this Action and who have signed the
15   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16          (d)       the Court and its personnel;
17          (e)       court reporters and their staff;
18          (f)       professional jury or trial consultants, mock jurors, and Professional
19   Vendors to whom disclosure is reasonably necessary for this Action and who have
20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
21          (g)       the author or recipient of a document containing the information or a
22   custodian or other person who otherwise possessed or knew the information;
23          (h)       during their depositions, witnesses, and attorneys for witnesses, in the
24   Action to whom disclosure is necessary provided: (1) the deposing party requests
25   that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
26   permitted to keep any confidential information unless they sign the
27   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
28
                                                     10
     ACTIVE46637630
 1   agreed by the Designating Party or ordered by the Court. Pages of transcribed
 2   deposition testimony or exhibits to depositions that reveal Protected Material may
 3   be separately bound by the court reporter and may not be disclosed to anyone
 4   except as permitted under this Stipulated Protective Order; and
 5          (i)       any mediator or settlement officer, and their supporting personnel,
 6   mutually agreed upon by any of the parties engaged in settlement discussions.
 7          7.3       Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 8   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
 9   in writing by the Designating Party, a Receiving Party may disclose any
10   information or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
11   EYES ONLY” only to:
12          (a)       the Receiving Party’s Outside Counsel of Record in this action, as
13   well as legal assistants (including paralegals and legal secretaries), employees of
14   Outside Counsel of Record to whom it is necessary to disclose the information for
15   this litigation and who have signed the “Acknowledgment and Agreement to Be
16   Bound” (Exhibit A) (subject to the limitations on disclosure of a Producing Party’s
17   Protected Materials set forth in the definition of “Experts” above), Experts (as
18   defined in this Order) of the Receiving Party, and Professional Vendors who have
19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) and to
20   whom disclosure is necessary for this litigation.
21          8.        PROTECTED MATERIAL SUBPOENAED OR ORDERED
22   PRODUCED IN OTHER LITIGATION
23          If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any Protected Material, that Party must:
25          (a)       promptly notify in writing the Designating Party. Such notification
26   shall include a copy of the subpoena or court order;
27
28
                                                  11
     ACTIVE46637630
 1          (b)       promptly notify in writing the party who caused the subpoena or order
 2   to issue in the other litigation that some or all of the material covered by the
 3   subpoena or order is subject to this Protective Order. Such notification shall
 4   include a copy of this Stipulated Protective Order; and
 5          (c)       cooperate with respect to all reasonable procedures sought to be
 6   pursued by the Designating Party whose Protected Material may be affected.
 7          If the Designating Party timely seeks a protective order, the Party served
 8   with the subpoena or court order shall not produce any Protected Material before a
 9   determination by the court from which the subpoena or order issued, unless the
10   Party has obtained the Designating Party’s permission. The Designating Party shall
11   bear the burden and expense of seeking protection in that court of its confidential
12   material and nothing in these provisions should be construed as authorizing or
13   encouraging a Receiving Party in this Action to disobey a lawful directive from
14   another court.
15          9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
16   PRODUCED IN THIS LITIGATION
17          (a)       The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as Protected Material. Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22          (b)       In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26
27
28
                                                   12
     ACTIVE46637630
 1                    (1)   promptly notify in writing the Requesting Party and the Non-
 2          Party that some or all of the information requested is subject to a
 3          confidentiality agreement with a Non-Party;
 4                    (2)   promptly provide the Non-Party with a copy of the Stipulated
 5          Protective Order in this Action, the relevant discovery request(s), and a
 6          reasonably specific description of the information requested; and
 7                    (3)   make the information requested available for inspection by the
 8          Non-Party, if requested.
 9          (c)       If the Non-Party fails to seek a protective order from this Court within
10   21 days of receiving the notice and accompanying information, the Receiving
11   Party may produce the Non-Party’s confidential information responsive to the
12   discovery request. If the Non-Party timely seeks a protective order, the Receiving
13   Party shall not produce any information in its possession or control that is subject
14   to the confidentiality agreement with the Non-Party before a determination by the
15   Court. Absent a Court order to the contrary, the Non-Party shall bear the burden
16   and expense of seeking protection in this Court of its Protected Material.
17          10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
18          If a Receiving Party learns that, by inadvertence or otherwise, it has
19   disclosed Protected Material to any person or in any circumstance not authorized
20   under this Stipulated Protective Order, the Receiving Party must immediately (a)
21   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
22   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
23   the person or persons to whom unauthorized disclosures were made of all the terms
24   of this Order, and (d) request such person or persons to execute the
25   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
26   A.
27
28
                                                  13
     ACTIVE46637630
 1          11.       INADVERTENT PRODUCTION OF PRIVILEGED OR
 2   OTHERWISE PROTECTED MATERIAL
 3          When a Producing Party gives notice to Receiving Parties that certain
 4   inadvertently produced material is subject to a claim of privilege or other
 5   protection, whether under the terms of this Order as Protected Material or as trial-
 6   preparation material, the obligations of the Receiving Parties are those set forth in
 7   Federal Rule of Civil Procedure 26(b)(5)(B). Neither a Producing Party nor a
 8   Receiving Party is required to appeal to the Court regarding inadvertently produced
 9   materials for the materials to be protected as Protected Material under the terms of
10   this Order.
11          Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree that
12   the disclosure of any Protected Material, or Disclosure or Discovery Material
13   subject to a privilege or protection under any applicable law, is not waived in any
14   other federal or state proceeding or any other context by disclosure in the Action.
15          12.       MISCELLANEOUS
16          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
17   person to seek its modification by the Court in the future.
18          12.2 Right to Assert Other Objections. By stipulating to the entry of this
19   Protective Order no Party waives any right it otherwise would have to object to
20   disclosing or producing any information or item on any ground not addressed in
21   this Stipulated Protective Order. Similarly, no Party waives any right to object on
22   any ground to use in evidence of any of the material covered by this Protective
23   Order.
24          12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material, or papers including but not limited to pleadings and
26   memoranda of law that quote, reference, incorporate, relate to, or cite Protected
27   Material, must comply with Civil Local Rule 79-5. Protected Material may only be
28
                                               14
     ACTIVE46637630
 1   filed under seal pursuant to a Court order authorizing the sealing of the specific
 2   Protected Material at issue. If a Party’s request to file Protected Material under seal
 3   is denied by the Court, then the Receiving Party may file the information in the
 4   public record unless otherwise instructed by the Court.
 5          13.       FINAL DISPOSITION
 6          Upon Final Disposition of this Action, as defined in paragraph 4, each
 7   Receiving Party must return all Protected Material to the Producing Party or
 8   destroy such material, pursuant to the instructions of the Designating Party unless
 9   otherwise agreed to by the Designating Party or ordered by the Court. As used in
10   this subdivision, “all Protected Material” includes all copies, abstracts,
11   compilations, summaries, and any other format reproducing or capturing any of the
12   Protected Materials. If no instructions are received, all Protected Materials and
13   papers may be destroyed 180 days after Final Disposition. When Protected
14   Materials or papers have been destroyed pursuant to this provision, a certificate of
15   destruction shall be prepared and provided to Counsel for the Designating Party
16   indicating that such material has been destroyed. In addition, upon Final
17   Disposition, Counsel of Record shall furnish copies of all signed acknowledgments
18   obtained in accordance with the provisions of paragraphs 7 and 10 above to all
19   other Counsel of Record. Following Final Disposition of this matter the protections
20   conferred by this Order shall remain in effect, and the persons subject to this Order
21   shall remain bound by their obligations of this Order, subject only to paragraph 4,
22   above.
23          Notwithstanding this provision, Counsel are entitled to retain an archival
24   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
25   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
26   work product, and consultant and expert work product, even if such materials
27   contain Protected Material. Any such archival copies that contain or constitute
28
                                               15
     ACTIVE46637630
 1   Protected Material remain subject to this Protective Order as set forth in Section 4
 2   (DURATION).
 3          14.       Any violation of this Order may be punished by any and all
 4   appropriate measures including, without limitation, contempt proceedings and/or
 5   monetary sanctions.
 6
 7          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 8
 9   DATED: October 25, 2019
10                                             ___________________________________
11
                                                     KAREN L. STEVENSON
                                                UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 16
     ACTIVE46637630
 1                                            EXHIBIT A
 2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, ______________________________________ [print or type full name], of
 4   ________________ [print or type full address], declare under penalty of perjury that I
 5   have read in its entirety and understand the Stipulated Protective Order that was issued by
 6   the United States District Court for the Central District of California on [____] in the case
 7   of __________ Acquisition Management, Inc. v. Retreaver, Inc., Case No. 2:19-cv-06814-
 8   DSF-KS. I agree to comply with and to be bound by all the terms of this Stipulated
 9   Protective Order and I understand and acknowledge that failure to so comply could expose
10   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
11   not disclose in any manner any information or item that is subject to this Stipulated
12   Protective Order to any person or entity except in strict compliance with the provisions of
13   this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint _____________________ [print or type full name] of
18   ____________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or
20   any proceedings related to enforcement of this Stipulated Protective Order.
21          Date: ________________________________________
22          City and State where sworn and signed: ___________________________________
23          Printed name: _________________________________
24

25

26

27

28
                                                    1
     ACTIVE46637630
